IN THE UNITED STATES COURT OF APPEALS
                               FOR THE EIGHTH CIRCUIT

                                             No. 99-1838


                                                )
KURT SCHMIDT,                                   )
                                                )       Appeal from the United States
                         Appellant,             )       District Court for the District
                                                )       of South Dakota
v.                                              )
                                                )       [Unpublished]
KENNETH S. APFEL,                               )
Commissioner of Social Security,                )
                                                )
                         Appellee.              )


                                     Submitted: December 16, 1999

                                         Filed : March 22, 2000



Before MURPHY and MAGILL, Circuit Judges, and SMITH,1 District Judge.



SMITH, District Judge.


PER CURIAM.

       Kurt Schmidt appeals the district court’s2 adverse ruling affirming the Commissioner’s

decision to deny Schmidt’s claim that he was disabled due to his depression. After careful review

of the parties’ briefs and the administrative record, we agree with the district court’s


       1
         The Honorable Ortrie D. Smith, United States District Court Judge for the Western
District of Missouri sitting by designation.
       2
          The Honorable Richard H. Battey, United States District Judge for the District of South
Dakota.
determination. Because an extended opinion would lack precedential value, we affirm for the

reasons stated by the district court without further discussion. See 8th Cir. R. 47B.



       A true Copy.

               Attest.

                         CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT